—Appeal by the defendant from a judgment of the Supreme Court, Kings County *753(Barasch, J.), rendered March 1, 1995, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied that branch of his omnibus motion which was to suppress physical evidence. The very specific, detailed information provided by the anonymous tip, as corroborated by independent police observation, gave the detectives reasonable suspicion to stop the vehicle in which the defendant was a passenger (see, People v Batash, 163 AD2d 399; People v Olsen, 93 AD2d 824).
The court did not improvidently exercise its discretion in declining to impose a sanction for the lost Rosario material, inasmuch as the defendant failed to demonstrate that he was prejudiced (see, People v Collins, 203 AD2d 888; compare, People v Wallace, 76 NY2d 953).
Mangano, P. J., Rosenblatt, Pizzuto and Hart, JJ., concur.